DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment filed 03/10/2022.

	Claims 1-14, 16-21 are pending.

	Claim 5 has been withdrawn from further consideration as been directed to non-elected species. Election was made with traverse in the reply filed 08/17/2020.

	Claims 1-4, 6-14, 16-21 are subject of this office action. 

	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 7, 9-14, 16, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Allef et al. (US 2014/0349902) and Menard et al. (US 2010/0256033), and further combined with Brooks et al. (US 6.627,586) or Giret et el. (US 5,977,037), all references are of record.

Applicant Claims 
Claim 1 is directed to a cleansing composition, comprising:
i.	at least one polysaccharide derivative selected from the group consisting of holosides, non-sulfated glycosaminoglycans, and combinations thereof, the at least one polysaccharide derivative present in the cleansing composition in an amount from about 0.04% to about 2%, by weight, based on the weight of the cleansing composition; and
ii.	a blend of two or more surfactants consisting essentially of two or more anionic surfactants, two or more amphoteric surfactants, or at least one anionic surfactant and at least one amphoteric surfactant, the blend of two or more surfactants being present in the cleansing composition in an amount from about 4% to about 25%, by weight, based on the weight of the cleansing composition, 
wherein the cleansing composition is free of cocamidopropyl betaine and the cleansing composition has a low-frictional property exhibiting a coefficient of friction from about 0.20 up to about 0.35.

Claim 19 is directed to a cleansing composition, comprising:
i.	at least one polysaccharide derivative selected from comprising hydroxyethylcelluose, ethylcellulose, hydroxypropyl cellulose, hydroxypropyl methyl cellulose, sodium carboxymethyl cellulose, carrageenan, sodium hyaluronate, or a combination thereof; and
ii.	a blend of two or more surfactants consisting essentially of at least one anionic surfactant and at least one amphoteric surfactant, 
wherein the cleansing composition is free of amidoalkyl betaines and fatty acyl sarcosinates, and the cleansing composition has a low-frictional property exhibiting a coefficient of friction from about 0.20 up to about 0.35. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Allef teaches a skin cleanser compositions comprising no silicones. The composition comprises polysaccharide and mixture of surfactants (abstract, examples). preferred anionic surfactant are cocoyl glutamates and sulphosuccinate, and preferred amphoteric surfactant includes amphoacetate and cocoamphoacetate (¶¶ 0036, 0037). Table 43 teaches shampoo comprising 5.5% sodium cocoamphoacetate (amphoteric surfactant) and 2.0% disodium cocoyl glutamate (anionic surfactant). Table 43 teaches 7.5% of surfactant mixture in the composition. Table 78 teaches 7.5% of surfactant mixture in the composition. Table 78 teaches shampoo comprising 3% cocoamidopropyl hydroxysultaine and 2.5% cocoamide DEA (both are amphoteric surfactant), and comprising the following anionic surfactants: 3.0% sodium cocoyl isethionate, 2.0% sodium lauroyl methyl isethionate, 0.7% sodium cocoyl glutamate, and 0.7% sodium lauroyl glutamate. Table 78 teaches 11.4% of surfactant mixture in the composition. Tables 43 and 78 do not contain any betaine containing surfactant or any sarcosinates containing surfactant. The total amount of surfactant forms 7.5% of the composition. Allef teaches the cleanser composition comprising 0.01-20% polysaccharide including ethyl cellulose, carboxymethyl cellulose and hydroxypropyl methyl cellulose (¶¶ 0047, 0048). Allef teaches the composition comprising one or more thickeners. The thickeners comprising xanthan gum, carbomer, and acrylates/C10-30 alkyl acrylate copolymer in amount of 0.05-20%, and table 83 shows 0.5 and 1% carbomer (¶¶ 0047-0048; table 3 and 83). The examples shows water in the cleansing composition up to 90%. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Allef teaches the instantly claimed composition comprising polysaccharide and blend of surfactants including anionic surfactant and amphoteric surfactant, the reference however does not exemplify a composition comprising the claimed ingredients. Allef does not teach the instantly claimed coefficient of friction of about 0.2 up to 0.35 as claimed by claims 1 and 19. While the reference teaches compositions comprising both anionic and amphoteric surfactants, the reference does not teach surfactant “consisting essentially of anionic and amphoteric surfactants as claimed by  claim 1.
	Menard teaches cleansing composition comprising sarcosine based surfactants and may further comprise amphoteric surfactant. The composition has coefficient of friction less than 0.4 that provides improved aesthetic properties such as glide across the skin, and less irritation to sensitive skin. Preferably, the coefficient of friction is from 0.3-0.37. The composition is liquid composition. The cleanser composition comprises up to 99.5% water. The composition further comprises carboxymethylcellulose as rheology modifier to alter the consistency and flow property and aesthetics of the composition (abstract; ¶¶ 0010-0017, 0024, 0026-0028, 0037, 0042-0044, 0056).   
Brooks teaches a personal cleansing composition that is useful for skin or hair comprising 3-10% anionic surfactants and 3-10% amphoteric surfactants wherein the composition has a "draggy" rinse feel and/or soft smooth in use, non-slippery and non-slimy characteristics while at the same time having excellent mildness characteristics. Example of anionic surfactants include acyl isethionate, and alkyl sulfosuccinate, and example of amphoteric surfactants include sultaine. The composition further comprises hydroxypropyl methyl cellulose (abstract; col.1, lines 55-60; col.220-24, 40-55; col.4, lines 10-32; col.5, lines1-10, 50-55; col.6, lines 63-67; col.8, lines 5-30; col.14, lines 31-52; col.16, lines 55-57). 
	Giret teaches cleansing composition having excellent in-use efficacy benefits including cleansing and superior leathering as well as improved mildness and skin conditioning. The composition comprises 0.1-20% anionic surfactant and 0.5-25% amphoteric surfactant. Both anionic and amphoteric surfactants form 0.5-30% of the composition. The composition further comprises polysaccharides, polyacrylate polymers, gums, and glycerin (humectant) (abstract; col.2, lines 8-10, 27-33, 35-50; col.3, lines 1-8; col.6, lines 55-57; col.7, lines 1-4, 27-31; col.8, lines 13-21). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide cleansing composition comprising anionic surfactant, amphoteric surfactant and polysaccharide as taught by Allef, and use the anionic surfactant combined with amphoteric surfactant that has coefficient of friction between 0.3 and 0.37 as taught by Menard. One would have been motivated to do so because Menard teaches such a coefficient of friction provides improved aesthetic properties such as glide across the skin, and less irritation to sensitive skin. One would reasonably expect formulating cleansing composition comprising polysaccharide, amphoteric and anionic surfactants that has coefficient of friction between 0.3 and 0.37 and provides improved glide across the skin, and less irritation to sensitive skin.
Further, one having ordinary skill in the art would have used blend of surfactants consisting essentially of anionic and amphoteric surfactant taught by Brooks in the composition of Allef and Menard because Brooks teaches such a blend is useful for cleansing composition that has a "draggy" rinse feel and/or soft smooth in use, non-slippery and non-slimy characteristics while at the same time having excellent mildness characteristics.
Furthermore, one having ordinary skill in the art would have used blend of surfactants consisting essentially of anionic and amphoteric surfactant taught by Giret in the composition of Allef and Menard because Menard teaches including this blend in cleansing composition provides composition having excellent in-use efficacy benefits including cleansing and superior leathering as well as improved mildness and skin conditioning. 
Regarding the amount of the polysaccharide as claimed by claim 1, the claim recites from 0.04 to about 2%, and Allef teaches 0.01-20% that embrace the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the amount of the surfactants as claimed by claim 1, the claim recites about 4% to about 25%, and Allef teaches total amount of 7.5% by table 43 that falls within the claimed mount. Brooks teaches 3-10% anionic surfactants and 3-10% amphoteric surfactants, and Giret teaches 0.1-20% anionic surfactant and 0.5-25% amphoteric surfactant and both anionic and amphoteric surfactants form 0.5-30% of the composition.
Regarding the blend of surfactant of at least two anionic surfactant, at least two amphoteric surfactant or at least one anionic surfactant and one amphoteric surfactant as claimed by claims 1 and 19, Allef, Menard, suggests combination of more than one anionic and more than amphoteric surfactants, and both Brooks and Giret teach blend consisting essentially of anionic and amphoteric surfactants. 
Regarding the claimed coefficient of friction as claimed by claims 1 and 19, while this property is expected from Allef, nevertheless it is taught by Menard that teaches coefficient of friction of 0.3-0.37 that overlaps with the claimed coefficient of friction of 0.2-0.35 as claimed by claims 1 and 19. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	Regarding claim 2, Allef teaches single phase, water based compositions free of silicones as evidenced by all the tables. 
Regarding the polysaccharides claimed by claims 3, 4 and 19, Allef teaches ethyl cellulose, carboxymethyl cellulose and hydroxypropyl methyl cellulose.
Regarding claim 6 that one polysaccharide is present in amount of 0.1-1%, Allef teaches 0.01-20% that overlaps with the claimed amount.
Regarding claim 7 that the composition comprising one polysaccharide, this is taught by Allef.
Regarding the amount of polysaccharide of 0.4-0.5% as claimed by claim 9, Allef teaches 0.01-20% that overlaps with the claimed amount.
Regarding anionic surfactants claimed by claim 10, Allef teaches alkyl glutamate, and regarding amphoteric surfactants claimed by claim 10, Allef teaches amphoacetate. Brooks teaches anionic surfactants include acyl isethionate and alkyl sulfosuccinate, and sultaine as an example of amphoteric surfactants. Further Giret teaches anionic surfactants comprise alkyl sulfosuccinate.
Regarding claim 11, the amount of each one of the surfactant is present in the blend in amount of 3-4% and the total amount is 6-8%, this is taught by the table 43 of the Allef. Further Brooks teaches  3-10% anionic surfactants and 3-10% amphoteric surfactants, and Giret teaches 0.1-20% anionic surfactant and 0.5-25% amphoteric surfactant.  
Regarding the thickeners claimed by claim 12, Allef teaches thickeners including xanthan gum, carbomer and acrylates/C10-30 alkyl acrylate copolymer.
Regarding the amount of the thickener that claimed by claim 13, Allef teaches thickener in amount of 0.5 and 1%, e.g. table 83, that falls within the claimed amount.  
Regarding the low friction and high foaming effect as claimed by claim 14, these properties are expected from the prior art that teaches the claimed composition. Further, low friction is taught by Menard and high foaming is taught by Giret.
Regarding the coefficient of friction claimed by claim 16, it is taught by Menard. The method of measuring the friction claimed by claim 16, this method is not part of the claimed composition.
Regarding claim 19, all the limitations of the claim are addressed above.
Regarding claim 20 that the composition further comprises one or more thickeners, humectant and water, Allef teaches composition comprises thickener, glycerin (humectant) and more than 75% (more than 80%).
Regarding the surfactants consisting of anionic and amphoteric surfactant as claimed by claim 21, table 79 of Allef teaches this limitation. Further both Brooks and Giret teach surfactant blend consisting of anionic and amphoteric surfactants.  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Allef or over the combination Allef with Menard, Brooks and Giret as applied to claims 1-4, 6, 7, 9-14, 16, 19-21 above, and further in view of Park et al. (US2018/0116937, of record).

Applicant Claims 
Claim 8 recites that the cleansing composition includes more than one polysaccharide derivative that is one of a or a non-sulfated glycosaminoglycan (non-elected species), wherein each of the more than one polysaccharide derivative is present in the cleansing composition in an amount from about 0.04% to about 2%, by
weight, based on the weight of the cleansing composition, and wherein the total amount of polysaccharide derivative in the composition is present in an amount from about 0.1% to about 5%, by weight, based on the weight of the cleansing composition.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Allef, and the teachings of Allef combined with Menard, and Brook or Giret are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Allef teaches more than one polysaccharides, and one having ordinary skill in the art would have combined more than one polysaccharides based on their suitability as thickeners, the reference however does not explicitly teach more than one polysaccharide in the cleansing composition as claimed by claim 8.
Park teaches a cleaning composition comprising one or more non-ethoxylated, sulfate-free anionic surfactants; one or more amphoteric surfactant, about 0.01 to about 5 wt. % of two or more thickening agents based on the total weight of the cleansing composition, and water (¶¶ 0010, 0012). Thickening agents include polysaccharides (¶¶ 0027, 0028). The composition exhibits effective desirable cleansing and foaming properties while providing clean and refreshing feel, pleasant viscosity and moisturizing property (¶ 0005). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide cleansing composition comprising anionic surfactant, amphoteric surfactant and polysaccharide as taught by Allef, or as taught by the combination of Allef with Menard, Brooks and Giret, and use more than one polysaccharide in the cleansing composition as taught by Park. One would have been motivated to do so because Park teaches such a composition exhibits effective desirable cleansing and foaming properties while providing clean and refreshing feel, pleasant viscosity and moisturizing property. One would reasonably expect formulating cleansing composition comprising more than one polysaccharide, anionic and amphoteric surfactants, wherein the composition is nice and pleasant and provides desired properties. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Allef or over the combination Allef with Menard, Brooks and Giret as applied to claims 1-4, 6, 7, 9-14, 16, 19-21 above, and further in view of Shapiro et al. (WO 2015/006300, of record).
  
Applicant Claims 
Claim 17 recites the high foaming profile of the claimed cleansing composition, and  claim 18 recites method of obtaining the high foaming composition.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Allef, and the teachings of Allef combined with Menard, and Brook or Giret are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Giret desired to having highly foamed composition, the reference does not explicitly teach the foaming profile claimed by claim 17 or the process of obtaining high foam claimed by claim 18.
Shapiro teaches personal cleansers exhibiting excellent flash foaming character, foam volume, and foam feel (abstract). Shapiro teaches foaming properties are evaluated using a mechanical shake foam test by preparing sample solutions tested in cylinders mechanically inverted ten times, then allowed to settle for 15 s and foam height is recorded (page 13 lines 24-31). Results are presented in Tables 1-4, showing various foam heights ranging from 150 mm to 420 mm.

Finding of Prima Facie Obviousness Rational and Motivation
(MPEP §2142-2143) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide cleansing composition comprising anionic surfactant, amphoteric surfactant and polysaccharide as taught by Allef, or as taught by the combination of Allef with Menard, Brooks and Giret, and optimize the foaming properties to that taught in Shapiro based on suitability of such foaming properties in a cleansing composition.
Regarding the claimed foaming profile claimed by claim 17, the reference teaches 150-420 mm that overlaps with the claimed foaming profile greater than 100 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the process of obtaining the foam profile as claimed by claim 18, this process does not impart patentability to the claimed composition. It is obvious to obtain foam from shaking and agitating a surfactant composition.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive. 
The focus of applicants’ argument is that the office relying on Tables 36, 65 and 79 of Allef that teach cocamidopropyl betaine that are excluded from claims 1 and 19. Further Menard teaches fatty acyl sarcosinate that is excluded from claim 19.

In response to this argument, applicant’s attention is directed to the teachings of Allef that teaches compositions comprising combination of amphoteric and anionic surfactants free of those excluded by claim 1 and 19. Table 43 teaches shampoo comprising 5.5% sodium cocoamphoacetate (amphoteric surfactant) and 2.0% disodium cocoyl glutamate (anionic surfactant). Table 43 teaches 7.5% of surfactant mixture in the composition. Table 78 teaches shampoo comprising 3% cocoamidopropyl hydroxysultaine and 2.5% cocoamide DEA (both are amphoteric surfactant), and comprising the following anionic surfactants: 3.0% sodium cocoyl isethionate, 2.0% sodium lauroyl methyl isethionate, 0.7% sodium cocoyl glutamate, and 0.7% sodium lauroyl glutamate. Table 78 teaches 11.4% of surfactant mixture in the composition. Tables 43 and 78 do not contain any betaine containing surfactant or any sarcosinates containing surfactant. Therefore, the claimed surfactants and their combination were known before the effective filing date of the present invention in the claimed amounts for inclusion in cleansing compositions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./